Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Bassett, Jr., appeals the district court’s order denying his motion for a judicial inquiry and seeking an evidentiary hearing on the Government’s refusal to file a Fed.R.Crim.P. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bassett, No. 4:03-cr-00069-RGD-TEM-1 (E.D.Va. Dec. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.